Citation Nr: 1023870	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  03-32 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The claim was previously before the Board in April 2004, at 
which time it was denied.  Subsequently, the Veteran appealed 
the case to the Court of Appeals for Veterans Claims (CAVC), 
which in a July 2006 Memorandum decision, vacated the Board's 
April 2004 decision in this matter.  Thereafter, in November 
2007, the Board remanded the claim for further development.  
The requested development has been completed and the claim is 
again before the Board for further review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Right knee arthritis has been shown by competent clinical 
evidence to be causally related to active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, right 
knee arthritis was incurred in active service. 38 U.S.C.A. §§ 
1110, 1154(b),  5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide. The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal. See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date. Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In light of the full grant of the benefit sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the Veteran's claim.  
To the extent that the Veteran may not have been provided 
with appropriate notice with respect to his claim, any such 
error would clearly be harmless as his claim is being granted 
for reasons explained in greater detail below, and no 
disability rating or effective date is assigned herein.  The 
agency of original jurisdiction (AOJ) will make such 
assignments when effectuating the award of benefits. 

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept s 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
services, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonably 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154.

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  The provisions of 38 U.S.C.A. § 1154(b) do not allow 
a combat veteran to establish service connection with lay 
testimony alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).



Legal Analysis

The Veteran asserts that service connection is warranted for 
a right knee disability.  In order to establish service 
connection on a nonpresumptive direct-incurrence basis, the 
Veteran must provide evidence of a current disability, an in-
service injury or disease, and a nexus between the current 
disability and an in-service injury or disease.  With respect 
to a current disability, the record establishes that the 
Veteran has been diagnosed with right knee arthritis.

In terms of an in-service injury or disease, the Veteran's 
service treatment records do not refer to a complaint or 
finding of a right knee disability while in service.   
Indeed, the Veteran's December 1954 separation examination 
report shows that the Veteran's lower extremities were 
normal. Nevertheless, the Veteran contends that he injured 
his right knee during combat while serving aboard the USS 
LSMR 525 in 1953.  According to the Veteran in various 
statements of record, he dislocated his right knee after he 
went topside to throw overboard a misfire in the rocket 
mount.  He further indicated that his shipmates helped him 
down, he was taken to another ship where fluid was drawn off 
of his knee, and he could not walk on his knee during the 
following month.  The Board finds the Veteran is competent to 
report that he injured his right knee in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting 
that a veteran and other persons can attest to factual 
matters of which they had first-hand knowledge, e.g., 
experiencing loud noises in service and witnessing events).

Evidence associated with the Veteran's claims file shows that 
the USS LSMR 525 engaged in combat in Korea and that, in 
March 1953, the ship arrived off the coast of Korea and 
served as a gunfire support ship.  Additionally, a September 
2003 Statement of the Case, shows that the RO, after 
reviewing available personnel records, found that the Veteran 
served as a boatswain on a landing ship which had been 
modified to provide fire support by launching rocket attacks 
on enemy positions. The RO found that although the Veteran's 
claimed injury was not shown in the service medical records, 
his version of events was supported by the ship's history of 
combat and the information on his Report of Separation (DD 
Form 214).  Therefore, based on such information, the Board 
finds that the Veteran's lay statements support an in-service 
incurrence of a right knee injury.  38 U.S.C.A. § 1154(b) 
(West 2002) (noting that for combat veterans, VA accepts 
satisfactory lay evidence of service incurrence if consistent 
with service circumstances and conditions).
	
Further, the Board finds that the evidence is in equipoise as 
to whether the Veteran's current right knee disability is 
etiologically related to his in-service right knee injury.  
Indeed, in August 2003, a VA examiner opined that he believed 
that the Veteran developed symptomatic right knee arthritis 
later in life and that it was not specifically as a result of 
a military injury.  In reaching this conclusion, the examiner 
noted that there were no specific records of the in-service 
injury, nor records of later continuing complaints or 
treatment of the same knee, and that he did not have 
information specific enough to connect the Veteran's present 
knee arthritis with any certain injury while in the service.  
However, the Board notes that the examiner, in reaching his 
opinion, apparently did not presume that the Veteran indeed 
incurred a right knee injury during combat per 38 U.S.C.A. §§ 
1154(b) and 5103A (d).  Therefore, the Board finds that the 
examiner's opinion is based on an inaccurate factual premise 
and, thus, is not probative.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (a medical opinion based on an 
inaccurate factual premise is not probative.  Moreover, in a 
March 2010 addendum to a December 2009 VA examination report, 
the examiner, after a review of the Veteran's claims file 
(including presuming that the Veteran injured his right knee 
in service) and an examination of the Veteran, opined that 
the Veteran's current right knee problem (i.e. degenerative 
osteoarthritis) is at least as likely as  not the result of 
his in-service injury.

Therefore, based on the competent clinical evidence of record 
there appears to be no plausible basis upon which the 
Veteran's current right knee disability might be dissociated 
entirely from the lay evidence of an in-service injury 
incurred during combat during his active service during the 
Korean War.  As a result, the Board finds that the evidence 
is at least in equipoise as to whether the Veteran's current 
right knee disability was incurred in active service.  
Therefore, with resolution of doubt in favor of the Veteran, 
the Board finds that service connection is warranted for 
right knee arthritis. 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2009).
ORDER

Entitlement to service connection for right knee arthritis is 
granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


